DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on July 10, 2020.  Claims 1-27 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/20; 12/29/20 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,726,052.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-27 are directed to 

Instant application				Patent (‘052)
1. A computing system comprising: memory; one or more processing units coupled to the memory; and one or more computer readable storage media storing instructions that, when loaded into the memory and executed by the one or more processing units, cause the one or more processing units to perform processing for: determining identifiers for a plurality of database objects; determining a plurality of relationship identifiers for the plurality of database objects, wherein a relationship identifier specifies an access pathway for a database object of the plurality of database objects, or a process that accesses such database object, to retrieve data from another database object of the plurality of database objects, wherein each database object of the plurality of database objects is connected to at least one other database object of the plurality of database objects through a relationship identifier of the plurality of relationship identifiers; receiving an identifier for a first target database object of the plurality of database objects and at least a second target database object of the plurality of database objects, wherein paths are to be determined between the first database object and the at 










After analyzing the language claim of the claims, it is clear that claims 1-27 of the instant application are merely an obvious variation of claims 1-18 of U.S. Patent No. 10,726,052.  While claims 1-27 of the instant application is slightly broader than claims 1-18 of U.S. Patent No. 10,726,052, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Make of Records
	Xiong et al. (US Patent No. 10,061,841) discloses A first plurality of relational tables is obtained from a relational database. Each table of the first plurality of relational tables stores connectivity information for a graph that comprises a plurality of nodes and a plurality of edges connecting the nodes, and each of the nodes is assigned an initial identifier. The nodes are clustered into a plurality of clusters. Each cluster contains a subset of the nodes, and all nodes in each subset are close to each other according to a metric. Each node is assigned a new identifier. The new identifier comprises a concatenation of an identifier associated with the cluster to which the node belongs and an identifier associated with the node. A second plurality of relational tables is constructed and stores connectivity information for the graph. The node is identified in the second plurality of relational tables by the new identifier (abstract).
	Li (US Patent No. 10,885,046) discloses a systems and methods for providing database query service to a user. The method may comprise: obtaining, a query request to query a database, wherein the database includes a plurality of data tables; determining one or more target data tables among the plurality of data tables based on the service request; generating a directed graph based on the plurality of data tables, 
Pirahesh et al. (US Patent No. 10,176,220) executing graph path queries. A database stores data entities and attributes in node tables and stores links between nodes in an edge table. Edges form a path between a source node and a target node. A source node set is generated and joined with the edge table to produce a first intermediate set. Similarly, a target node set is generated and joined with the edge table to produce a second intermediate set. A result path is generated through a joining of the first and second intermediate paths and application of a length condition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed.
The prior art of record fails to teach or fairly suggest wherein each database object of the plurality of database objects is connected to at least one other database object of the plurality of database objects through a relationship identifier of the plurality of relationship identifiers; receiving an identifier for a first target database object of the plurality of database objects and at least a second target database object of the plurality of database objects, wherein paths are to be determined between the first database 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 11, 2022